       Case 1:19-cr-00437-AKH Document 43 Filed 11/15/19 Page 1 of 1

  Federal Defenders                                                                    Southern District
                                                         52 Duane Street-10th Floor, New York, NY 10007
  OF NEW YORK, INC.                                                Tel: (212) 417-8700 Fax: (212) 571-0392


  David E. Patton                                                                 Southern District of Ne><•   ~

  Executive Director                                                                  Jennifer L. Brown
                                                                                       Auome:,•in-C/lmge


                                             November 15, 2019          St>    OT'e,l-tf'<el.          ~                  I

ByECF
                                                                     Co"~ ,r4N4.                 ,s      ~Jj O'A.fY'-tV\.
Honorable Alvin K. Hellerstein
                                                                     +.>    Jkf'V"-'Y \"-', l •J.~
United States District Judge                                        £+      cl.: 00 ,~.
Southern District of New York
500 Pearl Street                                                        \I- \C-•\~
NewYork,NewYork10007                              /11) ~. \ . / ~ " 1 ~
Re:      United States v. David Wagner and Marc Law~r.47 (~)

Dear Judge Hellerstein:

        I represent David Wagner in the above-captioned case. I write on consent
(Assistant U.S. Attorney Jilan Kamal and Mr. Lawrence's counsel, Michelle Fox) to
respectfully request that the Court adjourn the conference currently scheduled for
November 21, 2019, at 11 :00 a.m., until a date in mid-January, 2020. Mr. Wagner has
started a new job as a call-center representative and he will not be permitted to miss work
during a two-week probationary period. The additional time will also allow me to
continue to review the voluminous discovery in this complex case (several hundred
thousand documents), and to discuss a potential disposition with the government.

      Further, I request that the Court schedule the next Court appearance for a
Tuesday, Wednesday, or Thursday at 2:00 or later, which will make it easier for Mr.
Wagner to travel from Rhode Island and accommodate his work schedule.

       If the Court grants the adjournment, I respectfully request (again on consent) that
the Court exclude time under the Speedy Trial Act until the next conference date.


                                             Respectfully submitted,

                                             Isl
                                             Martin Cohen
                                             Assistant Federal Defender
                                             (212) 417-8737

cc.:     Jilan Kamal, Esq., by ECF                                                                                 ·,z.

         Sagar Ravi, Esq., by ECF
         Andrew M. St. Laurent, Esq., by ECF                      USDCSDNY
         Michelle Fox, Esq., by ECF                              DOCUMENT
                                                                 ELECTRONIC AL r ,, 1·iLED
                                                                 DOC#:
                                                                       ---.-t---1-1~--1
                                                                 DATE FILED:-t-.1./-~-I
